United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2617
                                    ___________

Estate of Nancy Rampy, James E..         *
Rammette, Trustee,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
William F. Messerli; Messerli &          *
Kramer, P.A.,                            *      [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                                  Submitted: March 13, 1998
                                      Filed: July 10, 1998
                                    ___________

Before BEAM and HEANEY, Circuit Judges, and KOPF, District Judge.1
                            ___________

PER CURIAM.

       The bankruptcy estate of Nancy Rampy appeals the district court's grant of
summary judgment to William Messerli and his law firm in this legal malpractice case.
We find this case will have no precedential value and affirm for the reasons stated in
the district court's opinion. See 8th Cir. R. 47B.



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, sitting by designation.
A true copy.

      ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-